Citation Nr: 0916190	
Decision Date: 04/30/09    Archive Date: 05/07/09

DOCKET NO.  07-20 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased rating for bronchial asthma, 
currently rated as 30 percent disabling.

2.  Entitlement to service connection for the residuals of a 
head injury.

3.  Entitlement to service connection for epilepsy, secondary 
to the residuals of a head injury.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1971 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims of entitlement to service connection for the 
residuals of a head injury, and for epilepsy, secondary to 
that head injury, and denied his claim of entitlement to an 
increased rating for bronchial asthma.  By an April 2007 
rating decision, the RO increased the disability rating for 
the bronchial asthma from 10 to 30 percent disabling, 
effective March 16, 2006.  However, as that grant does not 
represent a total grant of benefits sought on appeal, this 
claim for increase remains before the Board.  AB v. Brown, 6 
Vet. App. 35 (1993).

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

In correspondence received at the Board in March 2009, the 
Veteran requested a hearing before the Board in conjunction 
with his claims to be held via videoconference from his local 
regional office.  As such a hearing has not yet been 
conducted, the RO should schedule such a hearing.  
38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 
20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

Schedule the appellant for a hearing to 
be held via videoconference from the RO 
in Nashville, Tennessee.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

